Citation Nr: 1422998	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to spontaneous pneumothorax.

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a right hip disability, to include entitlement to a temporary total evaluation based on the need for convalescence following surgery.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran, C.F. and M.H.


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2010 decisions of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon, and a November 2010 decision of the VA Tiger Team in Cleveland, Ohio.

The Veteran testified before the undersigned in April 2014.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left hip disability, a right hip disability, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.

FINDING OF FACT

In April 2014, prior to promulgation of a decision, the Veteran withdrew his appeal as to the issue of entitlement to service connection for obstructive sleep apnea.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning entitlement to service connection for obstructive sleep apnea, claimed as secondary to spontaneous pneumothorax, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for obstructive sleep apnea.  See Board Hearing Transcript (Tr.) at 2.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to this issue, and it is dismissed.


ORDER

The appeal concerning entitlement to service connection for obstructive sleep apnea, claimed as secondary to spontaneous pneumothorax, is dismissed.


REMAND

The October 2008 VA examination report is inadequate, in that it does not address the left hip or fully consider the impact of the Veteran's multiple parachute jumps during service.  Accordingly, an additional examination is required.  Outstanding VA and private treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the Roseburg, Oregon VA Medical Center dated from January 2014 to the present.  

2.  With any needed assistance from the Veteran, obtain all treatment records from Dr. R.L. at PMG/Medford Family Practice.

3.  If any of the requested records are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1-3, schedule the Veteran for an examination to determine the etiology of any diagnosed disabilities of the bilateral hips and knees.  The examiner should be requested to review the claims file, including any relevant records contained in the Virtual VA and/or VBMS eFolders, and address the following:

a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed knee or hip disability is related to any incident of military service, including in-service trauma to his joints from multiple parachute jumps?  

For purposes of addressing this question, the examiner should accept as true the Veteran's statements to the effect that he sustained trauma to his knees and hips from 14 to 16 parachute jumps with the 82nd Airborne during service, including one incident where he "slammed into the ground on [his] back," and has had continuous pain in his knees and hips since that time.  See Board Hearing Tr. at 4.

b)  If the examiner determines that the Veteran's bilateral hip or bilateral knee disabilities are unrelated to his service, the examiner should then discuss whether it is at least as likely as not (50 percent or greater probability) that right hip arthritis (see the February 2008 record from Dr. Y.A.M.), bilateral knee arthritis (see the October 2008 VA examination report), and, if established by X-ray findings, left hip arthritis had its onset within one year of separation from service, or by January 1957. 

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


